20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 1 of 19



                                 EXHIBIT 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 2 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 3 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 4 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 5 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 6 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 7 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 8 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                    Pg 9 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 10 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 11 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 12 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 13 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 14 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 15 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 16 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 17 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 18 of 19
20-01010-jlg   Doc 13-19   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 19
                                   Pg 19 of 19
